Citation Nr: 9916689	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-51 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1995.  

This matter arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of a right foot disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for a right foot 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease or injury 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran's service medical records show that he was 
involved in a motorcycle accident in 1989 and claimed 
injuries to his feet at that time.  In addition, the service 
medical records show that he complained of right foot pain of 
three months' duration in April 1991.  X-ray results of April 
1991 showed a normal right foot.  The service medical records 
are otherwise negative for any indication or complaint of 
right foot problems.  

The veteran underwent a VA rating examination in April 1995, 
some three months after his discharge from service.  He 
claimed that he had sustained a right foot injury in a 
motorcycle accident in 1989, and that he had experienced 
severe foot pain at that time.  He stated that he currently 
experienced initial stiffness and creakiness in his right 
foot upon getting out of bed in the morning, but that his 
foot would adjust and become normal for the remainder of the 
day.  No problems, pain, or limitation of motion were noted 
on examination, and the examiner concluded with a diagnosis 
of arthralgia of the right foot.  

In support of his claim, the veteran submitted treatment 
records dated in September 1996 from Edward F. King, D.P.M., 
stating that the veteran was seen at that time for complaints 
of difficulty with his left ankle.  Dr. King did not note any 
problems with the veteran's feet or ankle at that time, and 
stated that the veteran did not demonstrate any real 
symptomatology.  He concluded with a tentative diagnosis of 
possible gouty arthritis in the left ankle.  

In January 1997, the veteran underwent a second VA rating 
examination.  The report of that examination fails to note 
any abnormalities or limitation of motion with respect to the 
veteran's feet.  The examiner concluded with a diagnosis of 
normal feet bilaterally.  

The veteran underwent a third rating examination in January 
1998.  The report of that examination likewise fails to show 
that the veteran experienced any current problems with his 
feet.  No limitation of motion, pain, or other bony 
abnormalities were shown.  In addition, the X-ray results 
were negative for any abnormalities.  The examiner concluded 
with a diagnosis that there was no evidence, past or present, 
of gouty arthritis of the feet.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted a well-grounded 
claim for service connection for a right foot disorder.  His 
service medical records show two incidents of complaints of 
foot pain, and the X-rays taken in April 1991 showed normal 
results.  The only diagnosis of a foot problem was contained 
in the report of the April 1995 rating examination in which 
the examiner offered a diagnosis of arthralgia of the right 
foot.  However, this diagnosis was based on a history as 
provided by the veteran, and the examination results did not 
reveal any symptomatology.  

Moreover, the reports of the two most recent rating 
examinations of January 1997 and January 1998 specifically 
show that the veteran did not have any disability with 
respect to his right foot.  Both examinations showed normal 
results in both feet.  Further, the treatment records of 
September 1996 from Dr. King simply showed that the veteran 
was seen for complaints of a left ankle problem.  Dr. King 
did not offer any opinion with respect to the veteran's feet, 
but only offered a tentative diagnosis that addressed the 
veteran's left ankle.  The report of the January 1998 rating 
examination specifically concluded that there was no evidence 
of any gouty arthritis in the veteran's feet.  Based on the 
foregoing, the Board must conclude that the veteran has not 
presented medical evidence that he has a present disability 
with respect to his right foot. 

In addition, lay statements by the veteran that he suffers 
from a right foot disorder that was incurred during his 
active do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring expert medical 
opinions, to include medical diagnoses or opinions of medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 492, 494-95 (1992).  Accordingly, the 
veteran's claim must be denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a right foot disorder.  The Board has not been 
made aware of any additional evidence which is available 
which could serve to well ground the veteran's claim.  As the 
duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for a right foot 
disorder.  See Robinette, 10 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a right foot disorder is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

